ON PETITION FOR REHEARING
In the petition for a rehearing, counsel for appellant insists earnestly that a murderer cannot inherit from his victim. We are aware of cases expressing this rule, some of which have been cited in the petition. They represent, however, a minority view, and, in our opinion, trench upon legislative power. The majority rule is to the contrary.
"The weight of authority is to the effect that, in the absence of a statute providing that murderers shall not inherit the property of their victims, the courts cannot except murderers from the operation of the statutes of descent. The theory of these cases is that the horror and repulsion caused by such an atrocity do not warrant the court in reading into a plain statutory provision an exception which the statute in no way suggests." 9 R.C.L. pp. 47, 48.
Our statutes of descent contain no such exception, and it is beyond the power of this court to supply it.
A rehearing is denied. *Page 441